Exhibit 10.1

PROLOGIS, INC. 2012 LONG-TERM INCENTIVE PLAN

PROLOGIS, INC.

2012 LONG-TERM INCENTIVE PLAN

SECTION 1

GENERAL

1.1    Purpose.  Prologis, Inc., a Maryland corporation (“Prologis”), has
established the Plan to:

 

  (a) attract and retain employees and other persons providing services to
Prologis and the Related Companies;

 

  (b) attract and retain as Outside Directors the highly competent individuals
upon whose judgment, initiative, leadership and continued efforts the success of
Prologis depends;

 

  (c) motivate Participants, by means of appropriate incentives, to achieve
long-range goals;

 

  (d) provide incentive compensation opportunities that are competitive with
those of other corporations and real estate investment trusts; and

 

  (e) further identify Participants’ interests with those of Prologis’s other
stockholders through compensation that is based on the value of Prologis’s
common stock;

and thereby to promote the long-term financial interest of Prologis and the
Related Companies, including the growth in value of Prologis’s equity and
enhancement of long-term stockholder return.

1.2    Defined Terms.  The meaning of capitalized terms used in the Plan are set
forth in Section 8.

1.3    Participation.  For purposes of the Plan, a “Participant” is any person
to whom an Award is granted under the Plan. Subject to the terms and conditions
of the Plan, the Committee shall determine and designate, from time to time,
from among the Eligible Individuals those persons who will be granted one or
more Awards under the Plan and, subject to the terms and conditions of the Plan,
a Participant may be granted any Award permitted under the provisions of the
Plan and more than one Award may be granted to a Participant. Except as
otherwise agreed by Prologis and the Participant, or except as otherwise
provided in the Plan, an Award under the Plan shall not affect any previous
Award under the Plan or an award under any other plan maintained by Prologis or
the Related Companies.

SECTION 2

OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Definitions.

 

  (a) The grant of an “Option” under the Plan entitles the Participant to
purchase shares of Stock at an Exercise Price established by the Committee at
the time the Option is granted. Options granted under this Section 2 may be
either Incentive Stock Options or Non-Qualified Stock Options, as determined in
the discretion of the Committee; provided, however, that Incentive Stock Options
may only be granted to employees of Prologis or a Subsidiary. An Option will be
deemed to be a Non-Qualified Stock Option unless it is specifically designated
by the Committee as an Incentive Stock Option.

 

  (b) A grant of a “Stock Appreciation Right” or “SAR” entitles the Participant
to receive, in cash or shares of Stock (as determined in accordance with the
terms of the Plan) value equal to the excess of: (i) the Fair Market Value of a
specified number of shares of Stock at the time of exercise; over (ii) an
Exercise Price established by the Committee at the time of grant.

2.2    Eligibility.  The Committee shall designate the Participants to whom
Options or SARs are to be granted under this Section 2 and shall determine the
number of shares of Stock subject to each such Option or SAR and the other terms
and conditions thereof, not inconsistent with the Plan. Without limiting the
generality of the foregoing, the Committee may not grant dividend equivalents
(current or deferred) with respect to any Option or SAR granted under the Plan.

 

1



--------------------------------------------------------------------------------

2.3     Limits on Incentive Stock Options.  If the Committee grants Incentive
Stock Options, then to the extent that the aggregate fair market value of shares
of Stock with respect to which Incentive Stock Options are exercisable for the
first time by any individual during any calendar year (under all plans of
Prologis and all Subsidiaries of Prologis) exceeds $100,000, such Options shall
be treated as Non-Qualified Stock Options to the extent required by section 422
of the Code. Any Option that is intended to constitute an Incentive Stock Option
shall satisfy any other requirements of section 422 of the Code and, to the
extent such Option does not satisfy such requirements, the Option shall be
treated as a Non-Qualified Stock Option.

2.4     Exercise Price.  The “Exercise Price” of an Option or SAR shall be
established by the Committee at the time the Option or SAR is granted; provided,
however, that in no event shall such price be less than 100% of the Fair Market
Value of a share of Stock on such date (or, if greater, the par value of a share
of Stock on such date).

2.5     Exercise/Vesting.  Except as otherwise expressly provided in the Plan,
an Option or SAR granted under the Plan shall be exercisable in accordance with
the following:

 

  (a) The terms and conditions relating to exercise and vesting of an Option or
SAR shall be established by the Committee to the extent not inconsistent with
the Plan, and may include, without limitation, conditions relating to completion
of a specified period of service, achievement of performance standards prior to
exercise or the achievement of Stock ownership guidelines by the Participant.

 

  (b) No Option or SAR may be exercised by a Participant prior to the date on
which it is exercisable (or vested) or after the Expiration Date applicable
thereto.

2.6     Payment of Exercise Price.  The payment of the Exercise Price of an
Option granted under this Section 2 shall be subject to the following:

 

  (a) Subject to the following provisions of this subsection 2.6, the full
Exercise Price of each share of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise through the use of cash equivalents, payment may be made as soon as
practicable after the exercise) and, as soon as practicable thereafter, a
certificate representing the shares of Stock so purchased shall be delivered to
the person entitled thereto or shares of Stock so purchased or such shares of
Stock shall otherwise be registered in the name of the Participant on the
records of Prologis’s transfer agent and credited to the Participant’s account.

 

  (b) Subject to applicable law, the Exercise Price shall be payable in cash or
cash equivalents, by tendering, by actual delivery or by attestation, shares of
Stock valued at Fair Market Value as of the day of exercise or by a combination
thereof; provided, however, that shares of Stock may not be used to pay any
portion of the Exercise Price unless the holder thereof has good title, free and
clear of all liens and encumbrances.

2.7     Post-Exercise Limitations.  The Committee, in its discretion, may impose
such restrictions on shares of Stock acquired pursuant to the exercise of an
Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Stock ownership by the Participant, conformity
with Prologis’s recoupment or clawback policies and such other factors as the
Committee determines to be appropriate.

2.8    No Repricing.  Except for either adjustments pursuant to subsection 4.2
(relating to the adjustment of shares), or reductions of the Exercise Price
approved by Prologis’s stockholders, the Exercise Price for any outstanding
Option or SAR may not be decreased after the date of grant nor may an
outstanding Option or SAR granted under the Plan be surrendered to Prologis as
consideration for the grant of a replacement Option or SAR with a lower exercise
price or a Full Value Award. Except as approved by Prologis’s stockholders, in
no event shall any Option or SAR granted under the Plan be surrendered to
Prologis in consideration for a cash payment if, at the time of such surrender,
the Exercise Price of the Option or SAR is greater than the then current Fair
Market Value of a share of Stock. In addition, no repricing of an Option or SAR
shall be permitted without the approval of Prologis’s stockholders if such
approval is required under the rules of any stock exchange on which Stock is
listed.

2.9    Tandem Grants of Options and SARs.  An Option may but need not be in
tandem with an SAR, and an SAR may but need not be in tandem with an Option (in
either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the corresponding tandem SAR or Option shall cancel the corresponding tandem SAR
or Option with respect to such share. If an SAR is in tandem with an Option

 

2



--------------------------------------------------------------------------------

but is granted after the grant of the Option, or if an Option is in tandem with
an SAR but is granted after the grant of the SAR, the later granted tandem Award
shall have the same exercise price as the earlier granted Award, but in no event
less than the Fair Market Value of a share of Stock at the time of such grant.

2.10     Expiration Date.  The “Expiration Date” with respect to an Option or
SAR means the date established as the Expiration Date by the Committee at the
time of the grant (as the same may be modified in accordance with the terms of
the Plan); provided, however, that the Expiration Date with respect to any
Option or SAR shall not be later than the earliest to occur of the ten-year
anniversary of the date on which the Option or SAR is granted or the following
dates, unless the following dates are determined otherwise by the Committee,

 

  (a) if the Participant’s Termination Date occurs by reason of death,
Disability or Retirement, the one-year anniversary of such Termination Date;

 

  (b) if the Participant’s Termination Date occurs for reasons other than
Retirement, death, Disability or Cause, the three-month anniversary of such
Termination Date; or

 

  (c) if the Participant’s Termination Date occurs for reasons of Cause, the day
preceding the Termination Date

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Stock is listed).

SECTION 3

FULL VALUE AWARDS AND CASH INCENTIVE AWARDS

3.1    Definitions.

 

  (a) A “Full Value Award” is a grant of one or more shares of Stock or a right
to receive one or more shares of Stock in the future (including restricted
stock, restricted stock units, deferred stock units, performance stock and
performance stock units and awards with respect to partnership interests which
are convertible into, exchangeable for or redeemable in shares of Stock). Such
grants may be subject to one or more of the following, as determined by the
Committee:

 

  (i) The grant may be in consideration of a Participant’s previously performed
services or surrender of other compensation that may be due.

 

  (ii) The grant may be contingent on the achievement of performance or other
objectives (including completion of service) during a specified period.

 

  (iii) The grant may be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant or achievement of performance or other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to dividend or dividend equivalent rights and deferred
payment or settlement. Notwithstanding the foregoing, no dividends or dividend
equivalent rights will be paid or settled on performance-based awards that have
not been earned based on the performance criteria established.

 

  (b) A Cash Incentive Award is the grant of a right to receive a payment of
cash (or in the discretion of the Committee, shares of Stock having value
equivalent to the cash otherwise payable) that is contingent on achievement of
performance objectives over a specified period established by the Committee. The
grant of Cash Incentive Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to deferred payment.

3.2     Special Vesting Rules.  Except for (a) awards granted in lieu of other
compensation and (b) grants that are a form of payment of earned performance
awards or other incentive compensation, if (I) an employee’s right to become
vested in a Full Value Award is conditioned on the completion of a specified
period of service with Prologis or the Related Companies, without achievement of
performance targets or other performance objectives (whether or not related to
performance measures) being required as a condition of vesting, then the
required period of service for full vesting shall be not less than three years
and (II) if an employee’s right to become vested in a Full Value Award

 

3



--------------------------------------------------------------------------------

is conditioned upon the achievement of performance targets or other performance
objectives (whether or not related to performance measures) being required as a
condition of vesting, then the required vesting period shall be at least one
year, subject, to the extent provided by the Committee, to pro rated vesting
over the course of such three or one year period, as applicable, and to
acceleration of vesting in the event of the Participant’s death, Disability,
involuntary termination, Retirement or in connection with a Change in Control.

3.3     Performance-Based Compensation.  The Committee may designate a Full
Value Award or Cash Incentive Award granted to any Participant as
“Performance-Based Compensation” within the meaning of section 162(m) of the
Code and regulations thereunder. To the extent required by section 162(m) of the
Code, any Full Value Award or Cash Incentive Award so designated shall be
conditioned on the achievement of one or more performance targets as determined
by the Committee and the following additional requirements shall apply:

 

  (a) The performance targets established for the performance period established
by the Committee shall be objective (as that term is described in regulations
under section 162(m) of the Code), and shall be established in writing by the
Committee not later than 90 days after the beginning of the performance period
(but in no event after 25% of the performance period has elapsed), and while the
outcome as to the performance targets is substantially uncertain. The
performance targets established by the Committee may be with respect to
corporate performance, operating group or sub-group performance, individual
company performance, other group or individual performance, or division
performance, and shall be based on one or more of the Performance Criteria.

 

  (b) A Participant otherwise entitled to receive a Full Value Award or Cash
Incentive Award for any performance period shall not receive a settlement or
payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this subsection
3.3(b), such exercise of discretion may not result in an increase in the amount
of the payment.

 

  (c) If a Participant’s employment terminates because of death or Disability,
or if a Change in Control occurs prior to the Participant’s Termination Date,
the Participant’s Cash Incentive Award may, to the extent provided by the
Committee, become vested without regard to whether the Cash Incentive Award
would be Performance-Based Compensation.

 

  (d) A Full Value Award designated as Performance-Based Compensation shall not
vest prior to the first anniversary of the date on which it is granted (subject
to acceleration of vesting, to the extent provided by the Committee, in the
event of the Participant’s death, Disability or Change in Control).

Nothing in this Section 3 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, Prologis or any
Related Company from granting any Cash Incentive Awards outside of the Plan that
are not intended to be Performance-Based Compensation; provided, however, that,
at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 3 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation.

SECTION 4

SHARES RESERVED AND LIMITATIONS

4.1     Shares and Other Amounts Subject to the Plan.  The shares of Stock for
which Awards may be granted under the Plan shall be subject to the following:

 

  (a) The shares of Stock with respect to which Awards may be made under the
Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by Prologis as treasury shares, including shares purchased
in the open market or in private transactions.

 

  (b)

Subject to the provisions of subsection 4.2, the number of shares of Stock which
may be issued with respect to Awards under the Plan shall be equal to 12,000,000
plus the aggregate number of shares of Stock available for issuance (and not
subject to outstanding awards) under the Prior Plans as of the Approval Date.
Except as otherwise provided herein, any shares of Stock subject to an Award
under the Plan or any award which is outstanding under a Prior Plan as of the
Approval Date which for any reason is

 

4



--------------------------------------------------------------------------------

  forfeited, expires or is terminated without issuance of shares of Stock
(including shares that are attributable to Awards that are settled in cash) or
is tendered or withheld as to any shares in payment of the Exercise Price of the
grant or the taxes payable with respect to the exercise or vesting of the Award,
then such unpurchased, forfeited, tendered or withheld Shares shall thereafter
be available for further grants under the Plan.

 

  (c) Substitute Awards shall not reduce the number of shares of Stock that may
be issued under the Plan or that may be covered by Awards granted to any one
Participant during any period pursuant to subsections 4.1(g) and 4.1(h).

 

  (d) Except as expressly provided by the terms of this Plan, the issue by
Prologis of stock of any class, or securities convertible into shares of stock
of any class, for cash or property or for labor or services, either upon direct
sale, upon the exercise of rights or warrants to subscribe therefor or upon
conversion of stock or obligations of Prologis convertible into such stock or
other securities, shall not affect, and no adjustment by reason thereof, shall
be made with respect to Awards then outstanding hereunder.

 

  (e) To the extent provided by the Committee, any Award may be settled in cash
rather than in Stock.

 

  (f) Subject to the terms and conditions of the Plan, the maximum number of
shares of Stock that may be delivered to Participants and their Beneficiaries
with respect to Incentive Stock Options under the Plan shall be 5,750,000;
provided, however, that to the extent that shares not delivered must be counted
against this limit as a condition of satisfying the rules applicable to
Incentive Stock Options, such rules shall apply to the limit on Incentive Stock
Options granted under the Plan.

 

  (g) The maximum number of shares of Stock that may be covered by Awards
granted to any one Participant during any one calendar-year period pursuant to
Section 2 (relating to Options and SARs) shall be 1,500,000 shares. For purposes
of this subsection 4.1(g), if an Option is in tandem with an SAR, such that the
exercise of the Option or SAR with respect to a share of Stock cancels the
tandem SAR or Option right, respectively, with respect to such share, the tandem
Option and SAR rights with respect to each share of Stock shall be counted as
covering only one share of Stock for purposes of applying the limitations of
this subsection 4.1(g).

 

  (h) For Full Value Awards that are intended to be Performance-Based
Compensation, no more than 1,500,000 shares of Stock may be delivered pursuant
to such Awards granted to any one Participant during any one calendar-year
period (regardless of whether settlement of the Award is to occur prior to, at
the time of, or after the time of vesting); provided that Awards described in
this 4.1(h) shall be subject to the following:

 

  (i) If the Awards are denominated in Stock but an equivalent amount of cash is
delivered in lieu of delivery of shares of Stock, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
shares of Stock into cash.

 

  (ii) If delivery of Stock or cash is deferred until after the Stock has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the Stock is earned shall be disregarded.

 

  (i) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
twelve month performance period shall equal $20,000,000 (pro rated for
performance periods that are greater or lesser than twelve months); provided
that Awards described in this subsection 4.1(i), shall be subject to the
following:

 

  (i) If the Awards are denominated in cash but an equivalent amount of Stock is
delivered in lieu of delivery of cash, the foregoing limit shall be applied to
the cash based on the methodology used by the Committee to convert the cash into
Stock.

 

  (ii) If delivery of Stock or cash is deferred until after cash has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

4.2     Adjustments to Shares of Stock.  In the event of a stock dividend, stock
split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Stock such that the

 

5



--------------------------------------------------------------------------------

Committee determines, in its sole discretion, that an adjustment is warranted in
order to preserve the benefits or prevent the enlargement of benefits of Awards
under the Plan, the Committee shall, in the manner it determines equitable in
its sole discretion, (a) adjust the number and kind of shares which may be
delivered under the Plan (including adjustments to the number and kind of shares
that may be granted to an individual during any specified time as described in
subsection 4.1); (b) adjust the number and kind of shares subject to outstanding
Awards; (c) adjust the Exercise Price of outstanding Options and SARs; and
(d) make any other adjustments that the Committee determines to be equitable
(which may include, without limitation, (i) replacement of Awards with other
awards which the Committee determines have comparable value and which are based
on stock of a company resulting from the transaction, and (ii) cancellation of
the Award in return for cash payment of the current value of the Award,
determined as though the Award is fully vested at the time of payment, provided
that in the case of an Option or SAR, the amount of such payment may be the
excess of value of the shares of Stock subject to the Option or SAR at the time
of the transaction over the exercise price).

4.3     Change in Control.  In the event that (a) a Participant is employed on
the date of a Change in Control and the Participant’s employment or service, as
applicable, is terminated by Prologis or the successor to Prologis (or a Related
Company which is his or her employer) for reasons other than Cause within 24
months following the Change in Control, or (b) the Plan is terminated by
Prologis or its successor following a Change in Control without provision for
the continuation of outstanding Awards hereunder, all Options, SARs and related
Awards which have not otherwise expired shall become immediately exercisable and
all other Awards shall become fully vested. For purposes of this subsection 4.3,
a Participant’s employment or service shall be deemed to be terminated by
Prologis or the successor to Prologis (or a Related Company) if the Participant
terminates employment or service after (i) a substantial adverse alteration in
the nature of the Participant’s status or responsibilities from those in effect
immediately prior to the Change in Control, or (ii) a material reduction in the
Participant’s annual base salary and target bonus, if any, or, in the case of a
Participant who is an Outside Director, the Participant’s annual compensation,
as in effect immediately prior to the Change in Control. If, upon a Change in
Control, awards in other shares or securities are substituted for outstanding
Awards pursuant to subsection 4.2, and immediately following the Change in
Control the Participant becomes employed by (if the Participant was an employee
immediately prior to the Change in Control) or a board member of (if the
Participant was an Outside Director immediately prior to the Change in Control)
the entity into which Prologis merged, or the purchaser of substantially all of
the assets of Prologis, or a successor to such entity or purchaser, the
Participant shall not be treated as having terminated employment or service for
purposes of this subsection 4.3 until such time as the Participant terminates
employment or service with the merged entity or purchaser (or successor), as
applicable.

SECTION 5

COMMITTEE

5.1     Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in the committee described in
subsection 5.2 (the “Committee”) in accordance with this Section 5. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

5.2     Selection of Committee.  So long as Prologis is subject to Section 16 of
the Exchange Act, the Committee shall be selected by the Board and shall consist
of not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and shall
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements. Any Award granted under the Plan which is
intended to constitute Performance-Based Compensation (including Options and
SARs) shall be granted by a Committee consisting solely of two or more “outside
directors” within the meaning of section 162(m) of the Code and applicable
regulations. Notwithstanding any other provision of the Plan to the contrary,
with respect to any Awards to Outside Directors, the Committee shall be the
Board.

5.3     Powers of Committee.  The authority to manage and control the operation
and administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (a)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to (i) select Eligible Individuals who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of shares of Stock covered by the Awards,
(iv) establish the terms, conditions, performance targets, restrictions, and
other provisions of Awards,

 

6



--------------------------------------------------------------------------------

  (v) modify the terms of, cancel or suspend Awards, (vi) reissue or repurchase
Awards, and (vii) accelerate the exercisability or vesting of any Award. In
making such Award determinations, the Committee may take into account the nature
of services rendered by the respective employee, the individual’s present and
potential contribution to Prologis’s or a Related Company’s success and such
other factors as the Committee deems relevant.

 

  (b) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
Performance-Based Compensation, and to take such action, establish such
procedures, and impose such restrictions at the time such Awards are granted as
the Committee determines to be necessary or appropriate to conform to such
requirements.

 

  (c) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to conclusively interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, to determine the
terms and provisions of any agreements made pursuant to the Plan and to make all
other determinations that may be necessary or advisable for the administration
of the Plan.

 

  (d) Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding on all persons.

 

  (e) Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted,
is expressly stated in the Agreement reflecting the Award and is permitted by
applicable law).

Without limiting the generality of the foregoing, it is the intention of
Prologis that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of section 409A.

5.4     Delegation by Committee.  Except to the extent prohibited by applicable
law or the rules of any stock exchange on which the Stock is listed, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.

5.5     Information to be Furnished to Committee.  Prologis and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of Prologis and the Related
Companies as to an employee’s or Participant’s employment or provision of
services, termination of employment or cessation of the provision of services,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee consider desirable to carry out the terms
of the Plan.

5.6     Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall Prologis or any Related Company
be liable to any person for any such action unless attributable to fraud or
willful misconduct on the part of a director or employee of Prologis or Related
Company. The Committee, the individual members thereof, and persons acting as
the authorized delegates of the Committee under the Plan, shall be indemnified
by Prologis against any and all liabilities, losses, costs and expenses
(including legal fees and expenses) of whatsoever kind and nature which may be
imposed on, incurred by or asserted against the Committee or its members or
authorized delegates by reason of the performance of a Committee function if the
Committee or its members or authorized delegates did not act dishonestly or in
willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.

 

7



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1    Effective Date, Approval Date and Effect on Prior Plans.  The Plan will
be effective as of the date it is adopted by the Board (the “Effective Date”);
provided, however, that no Awards shall be granted under the Plan prior to the
Approval Date. The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards granted under it are
outstanding and not fully vested or paid, as applicable; provided, however, that
no new Awards shall be made under the Plan on or after the tenth anniversary of
the Effective Date. Upon the Approval Date, no further awards will be made under
the Prior Plans. Any awards made under the Prior Plans prior to the Approval
Date shall continue to be subject to the terms and conditions of the applicable
Prior Plan. If the Approval Date does not occur, awards may continue to be made
under the Prior Plans subject to the terms and conditions thereof.

6.2     Limit on Distribution.  Distribution of Stock or other amounts under the
Plan shall be subject to the following:

 

  (a) Notwithstanding any other provision of the Plan, Prologis shall have no
liability to deliver any Stock under the Plan or make any other distribution of
benefits under the Plan unless such delivery or distribution would comply with
all applicable laws and the applicable requirements of any securities exchange
or similar entity.

 

  (b) In the case of a Participant who is subject to Section 16(a) and 16(b) of
the Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.

 

  (c) To the extent that the Plan provides for issuance of certificates to
reflect the transfer of Stock, the transfer of such Stock may be effected on a
non- certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Stock is listed.

6.3     Liability for Cash Payments.  Subject to the provisions of this
Section 6, each Related Company shall be liable for payment of cash due under
the Plan with respect to any Participant to the extent that such payment is
attributable to the services rendered for that Related Company by the
Participant. Any disputes relating to liability of a Related Company for cash
payments shall be resolved by the Committee.

6.4     Withholding.  All Awards and other payments under the Plan are subject
to withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of Stock
which the Participant already owns or to which a Participant is otherwise
entitled under the Plan; provided, however, previously-owned Stock that has been
held by the Participant or Stock to which the Participant is entitled under the
Plan may only be used to satisfy the minimum tax withholding required by
applicable law (or other rates that will not have a negative accounting impact).

6.5     Transferability.  Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, unless otherwise provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing provisions of this subsection 6.5, unless otherwise provided by the
Committee, Awards may be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family), subject to such procedures as the Committee may
establish. In no event shall an Incentive Stock Option be transferable to the
extent that such transferability would violate the requirements applicable to
such option under section 422 of the Code.

6.6     Notices.  Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of Prologis or the Related Company,
as applicable, at its principal executive offices. The Committee may, by advance
written notice to affected persons, revise such notice procedure from time to
time. Any notice required under the Plan (other than a notice of election) may
be waived by the person entitled to notice.

 

8



--------------------------------------------------------------------------------

6.7     Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the applicable Committee at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.

6.8     Agreement With Prologis or Related Company.  At the time of an Award to
a Participant under the Plan, the Committee may require a Participant to enter
into an agreement with Prologis or the Related Company, as applicable (the
“Agreement”), in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.

6.9    Limitation of Implied Rights.

 

  (a) Neither a Participant nor any other person shall, by reason of the Plan,
acquire any right in or title to any assets, funds or property of Prologis or
any Related Company whatsoever, including, without limitation, any specific
funds, assets, or other property which Prologis or any Related Company, in its
sole discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of Prologis and any Related Company.
Nothing contained in the Plan shall constitute a guarantee by Prologis or any
Related Company that the assets of such companies shall be sufficient to pay any
benefits to any person.

 

  (b) The Plan does not constitute a contract of employment or continued
service, and selection as a Participant will not give any employee the right to
be retained in the employ or service of Prologis or any Related Company, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
right as a stockholder of Prologis prior to the date on which he fulfills all
service requirements and other conditions for receipt of such rights and shares
of Stock are registered in his name.

6.10     Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

6.11     Action by Prologis or Related Company.  Any action required or
permitted to be taken by Prologis or any Related Company shall be by resolution
of its board of directors or governing body or by action of one or more members
of the board or governing body (including a committee of the board or governing
body) who are duly authorized to act for the board or, in the case of any
Related Company which is a partnership, by action of its general partner or a
person or persons authorized by the general partner, or (except to the extent
prohibited by applicable law or the rules of any stock exchange on which the
Stock is listed) by a duly authorized officer of Prologis.

6.12     Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.13     Applicable Law.  The provisions of the Plan shall be construed in
accordance with the laws of the State of Maryland, without giving effect to
choice of law principles.

6.14     Foreign Employees.  Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which Prologis or a Related Company
operates or has employees. The foregoing provisions of this subsection 6.14
shall not be applied to increase the share limitations of Section 4 or to
otherwise change any provision of the Plan that would otherwise require the
approval of Prologis’s stockholders.

 

9



--------------------------------------------------------------------------------

SECTION 7

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
Beneficiary), adversely affect the rights of any Participant or Beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to subsection 4.2 shall not be subject to the
foregoing limitations of this Section 7; and further provided that the
provisions of subsection 2.8 (relating to Option and SAR repricing) cannot be
amended unless the amendment is approved by Prologis’s stockholders; and
provided further that, no other amendment shall be made to the Plan without the
approval of Prologis’s stockholders if such approval is required by law or the
rules of any stock exchange on which the Stock is listed. It is the intention of
Prologis that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Board shall have the authority to amend the Plan as it deems necessary to
conform to section 409A. Notwithstanding the foregoing, Prologis does not
guarantee that Awards under the Plan will comply with section 409A and the
Committee is under no obligation to make any changes to any Award to cause such
compliance.

SECTION 8

DEFINED TERMS

 

  (a) “Agreement” has the meaning set forth in subsection 6.8.

 

  (b) “Approval Date” means the date on which the Plan is approved by Prologis’s
stockholders.

 

  (c) “Award” means any award described in Section 2 or 3 of the Plan.

 

  (d) “Beneficiary” means the person or persons the Participant designates to
receive the balance of his or her benefits under the Plan in the event the
Participant’s Termination Date occurs on account of death. Any designation of a
Beneficiary shall be in writing, signed by the Participant and filed with the
Committee prior to the Participant’s death. A Beneficiary designation shall be
effective when filed with the Committee in accordance with the preceding
sentence. If more than one Beneficiary has been designated, the balance of the
Participant’s benefits under the Plan shall be distributed to each such
Beneficiary per capita. In the absence of a Beneficiary designation or if no
Beneficiary survives the Participant, the Beneficiary shall be the Participant’s
estate.

 

  (e) “Board” means the Board of Directors of Prologis.

 

  (f) “Cash Incentive Award” has the meaning set forth in subsection 3.1(b).

 

  (g) “Cause” shall mean (i) the willful and continued failure by the
Participant to substantially perform his duties with Prologis or any Related
Company after written notification by Prologis or the Related Company, (ii) the
willful engaging by the Participant in conduct which is demonstrably injurious
to Prologis or any Related Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
Prologis or Related Company.

 

  (h) “Change in Control” means the first to occur of any of the following:

 

  (i)

the consummation of a transaction, approved by the stockholders of Prologis, to
merge Prologis with or into or consolidate Prologis with another entity or sell
or otherwise dispose of all or substantially all of its assets or the
stockholders of Prologis adopt a plan of liquidation, provided, however, that a
Change in Control shall not be deemed to have occurred by reason of a
transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which 50% or more of the beneficial
ownership of the voting power of Prologis, the surviving corporation or
corporation directly or indirectly controlling Prologis or the surviving
corporation, as the case may be, is held by

 

10



--------------------------------------------------------------------------------

  the same persons (although not necessarily in the same proportion) as held the
beneficial ownership of the voting power of Prologis immediately prior to the
transaction or the substantially concurrent or otherwise related series of
transactions, except that upon the completion thereof, employees or employee
benefit plans of Prologis may be a new holder of such beneficial ownership; or

 

  (ii) the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 50% or more of the combined voting power of
Prologis is acquired, other than from Prologis, by any “person” as defined in
Sections 13(d) and 14(d) of the Exchange Act (other than any trustee or other
fiduciary holding securities under an employee benefit or other similar equity
plan of Prologis); or

 

  (iii) at any time during any period of two consecutive years, individuals who
at the beginning of such period were members of the Board cease for any reason
to constitute at least a majority thereof (unless the election, or the
nomination for election by Prologis’s stockholders, of each new director was
approved by a vote of at least two-thirds of the directors still in office at
the time of such election or nomination who were directors at the beginning of
such period).

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (j) “Committee” has the meaning set forth in subsection 5.1

 

  (k) “Disability” means, except as otherwise provided by the Committee, the
Participant’s inability, by reason of a medically determinable physical or
mental impairment, to engage in the material and substantial duties of his
regular occupation, which condition is expected to be permanent; provided,
however, that in the case of an Outside Director, “Disability” means an injury
or illness which, as determined by the Committee, renders the Participant unable
to serve as a director of Prologis.

 

  (l) “Effective Date” has the meaning set forth in subsection 6.1.

 

  (m) “Eligible Individual” means any officer, director or other employee of
Prologis or a Related Company, consultants, independent contractors or agents of
Prologis or a Related Company, and persons who are expected to become officers,
employees, directors, consultants, independent contractors or agents of Prologis
or a Related Company (but effective no earlier than the date on which such
Person begins to provide services to Prologis or a Related Company), including,
in each case, directors who are not employees of Prologis or a Related Company.

 

  (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (o) “Exercise Price” has the meaning set forth in subsection 2.4.

 

  (p) “Expiration Date” has the meaning set forth in subsection 2.10.

 

  (q) “Fair Market Value” of a share of Stock means, as of any date, the value
determined in accordance with the following rules:

 

  (i) If the Stock is at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the closing price per share of
Stock on such date on the principal exchange on which the Stock is then listed
or admitted to trading or, if no such sale is reported on that date, on the last
preceding date on which a sale was so reported.

 

  (ii) If the stock is not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the closing average of the closing bid
and asked price of a share of Stock on the date in question in the
over-the-counter market, as such price is reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Stock in such market.

 

  (iii) If the Stock is not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

For purposes of determining the Fair Market Value of Stock that is sold pursuant
to a cashless exercise program, Fair Market Value shall be the price at which
such Stock is sold.

 

  (r) “Full Value Award” has the meaning set forth in subsection 3.1(a).

 

11



--------------------------------------------------------------------------------

  (s) “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in section 422
of the Code.

 

  (t) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

  (u) “Option” has the meaning set forth in subsection 2.1(a).

 

  (v) “Outside Director” means a director of Prologis who is not an officer or
employee of Prologis or the Related Companies.

 

  (w) “Participant” shall have the meaning set forth in subsection 1.3.

 

  (x) “Performance-Based Compensation” shall have the meaning set forth in
subsection 3.3.

 

  (y) “Performance Criteria” means performance targets based on one or more of
the following criteria (i) earnings including operating income, net operating
income, same store net operating income, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items or book value per share (which may exclude nonrecurring items)
or net earnings; (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment (including cash flow return on investment), return on capital
(including return on total capital or return on invested capital), or return on
equity; (vii) returns on sales or revenues; (viii) operating expenses;
(ix) stock price appreciation; (x) cash flow (before or after dividends), free
cash flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, cash flow in excess of cost of capital or cash flow per
share (before or after dividends); (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) operating margin or profit margin; (xv) stock price or
total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation and other legal matters,
information technology, and goals relating to contributions, dispositions,
acquisitions, development and development related activity, capital markets
activity and credit ratings, joint ventures and other private capital activity
including generating incentive and other fees and raising equity commitments,
and other transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance targets, the
implementation of policies and plans, the negotiation of transactions, the
development of long-term business goals, formation and reorganization of joint
ventures and other private capital activity including generating incentive and
other fees and raising equity commitments, research or development
collaborations, and the completion of other corporate transactions; (xix) funds
from operations (FFO) or funds available for distribution (FAD); (xx) economic
value added (or an equivalent metric); (xxi) stock price performance;
(xxii) improvement in or attainment of expense levels or working capital levels;
(xxiii) operating portfolio metrics including leasing and tenant retention, or
(xxiv) any combination of, or a specified increase in, any of the foregoing.
Where applicable, the performance targets may be expressed in terms of attaining
a specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of Prologis, a Related Company, or a division or strategic business unit of
Prologis, or may be applied to the performance of Prologis relative to a market
index, a group of other companies or a combination thereof, all as determined by
the Committee. The performance targets may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing performance targets shall be determined in accordance with
generally accepted accounting principles, if applicable, and shall be subject to
certification by the Committee; provided that the Committee shall have the
authority to exclude, impact of charges for restructurings, discontinued
operations, extraordinary items and other unusual or non-recurring events, the
cumulative effects of tax or accounting principles and identified in financial
statements, notes to financial statements, management’s discussion and analysis
or other SEC filings and items that many not be infrequent or unusual but which
may have inconsistent effects on performance and which are in accordance with
Regulation G issued under the Sarbanes-Oxley Act of 2002.

 

12



--------------------------------------------------------------------------------

  (z) “Prior Plans” means the ProLogis 2006 Long-Term Incentive Plan, the
ProLogis 1997 Long-Term Incentive Plan, the ProLogis 2000 Share Option Plan for
Outside Trustees, The Amended and Restated 2002 Stock Option and Incentive Plan
of AMB Property Corporation and AMB Property, L.P., and The Third Amended and
Restated 1997 Stock Option and Incentive Plan of AMB Property Corporation and
AMB Property, L.P.

 

  (aa) “Prologis” has the meaning set forth in subsection 1.1.

 

  (bb) “Related Company” means any corporation, partnership, joint venture or
other entity during any period in which a controlling interest in such entity is
owned, directly or indirectly, by Prologis (or by any entity that is a successor
to Prologis), and any other business venture designated by the Committee in
which Prologis (or any entity that is a successor to Prologis) has, directly or
indirectly, a significant interest (whether through the ownership of securities
or otherwise), as determined in the discretion of the Committee.

 

  (cc) “Retirement” means, unless otherwise provided by the Committee, with
respect to any Participant, the occurrence of a Participant’s Termination Date
after both of the following conditions are met: (i) the Participant has attained
at least age 62 and (ii) the sum of his age and service with the Company and the
Related Companies (including any predecessors thereto) equals or exceeds 75.

 

  (dd) “SAR” or “Stock Appreciation Right” has the meaning set forth in
subsection 2.1(b).

 

  (ee) “Subsidiary” means a corporation that is a subsidiary of Prologis within
the meaning of section 424(f) of the Code.

 

  (ff) “Substitute Award” means an Award granted or shares of Stock issued by
Prologis in assumption of, or in substitution or exchange for, an award
previously granted, or the right or obligation to make a future award, in all
cases by a company acquired by Prologis or any Related Company or with which
Prologis or any Related Company combines. In no event shall the issuance of
Substitute Awards change the terms of such previously granted awards such that
the change, if applied to a current Award, would be prohibited under
Section 2.8.

 

  (gg) “Stock “ means Prologis, Inc. common stock, $.01 par value.

 

  (hh) “Termination Date” means the date on which a Participant both ceases to
be an employee of Prologis and the Related Companies and ceases to perform
material services for Prologis and the Related Companies (whether as a director
or otherwise), regardless of the reason for the cessation; provided that a
“Termination Date” shall not be considered to have occurred during the period in
which the reason for the cessation of services is a leave of absence approved by
Prologis or the Related Company which was the recipient of the Participant’s
services; and provided, further that, with respect to an Outside Director,
“Termination Date” means date on which the Outside Director’s service as an
Outside Director terminates for any reason.

 

13